ITEMID: 001-72726
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF BALTIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1;Not necessary to examine Art. 13
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1963 and lives in Velenje.
6. On 6 May 1993 the applicant was injured in an accident at work. The applicant’s employer had taken out insurance with the insurance company ZT.
On 5 April 1994 the applicant instituted civil proceedings against ZT in the Celje Basic Court, Celje Unit (Temeljno sodišče v Celju, Enota v Celju) seeking damages in the amount of 1,600,000 SIT (approximately 6,670 euros) for the injuries sustained.
Between 24 November 1994 and 19 January 1996 the applicant lodged three preliminary written submissions.
Of the five hearings held between 1 December 1994 and 12 April 1996 none was adjourned at the request of the applicant.
At the last hearing the court decided to deliver a written judgment. The judgment, rejecting the applicant’s claim in part, was served on the applicant on 8 July 1996.
7. On 12 July 1996 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju).
On 23 January 1997 the court allowed the appeal, quashed the first-instance court judgment and remitted the case to the first-instance court for re-examination. The decision was served on the applicant on 4 March 1997.
8. Between 3 December 1998 and 8 January 1999 the applicant filed three preliminary written submissions in the proceedings in the re-examination proceedings before a new first-instance court judge.
Of the four hearings held between 13 January 1999 and 2 June 1999 none was adjourned at the request of the applicant.
At the last hearing the court decided to deliver a written interim judgment. The judgment, holding the applicant’s adversary absolutely liable for damages sustained by the accident, was served on the applicant on 15 July 1999. The court did not rule on the amount of damages and the costs of the case.
9. On 13 August 1999 ZT appealed to the Celje Higher Court (Višje sodišče v Celju).
The appeal was dismissed on 17 February 2000.
10. On 28 April 2000 ZT lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
On 24 January 2001 the court rejected the appeal.
The judgment was served on the applicant on 26 February 2001.
11. Between 17 April 2000 and 8 September 2000, in the continued proceedings before the first instance court, the applicant made three requests that a date be set for a hearing.
On 5 May 2000 and 27 February 2001 he filed preliminary written submissions.
A hearing scheduled for 28 March 2001 was cancelled at the applicant’s request in anticipation of out of court settlement.
At the hearing held on 4 July 2001 the applicant withdrew his claim since the case was settled out of court on that same day.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
